FORM 10-KSB SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended March 31, 2003 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 0-12716 Novitron International, Inc. (Name of small business issuer in its charter) Delaware 04-2573920 (State of incorporation) (IRS Employer ID Number) One Gateway Center, Suite 411, Newton, Massachusetts 02458 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: (617) 527-9933 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.01 par value Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes X No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained herein, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Issuer's revenues for the most recent fiscal year: $15,869,730 The aggregate market value of the voting Common Stock held by non-affiliates of the registrant was approximately $2,206,208 based on the average price of the Common Stock as reported by NASDAQ on June 20, 2003. As of June 17, 2003, there were 1,880,036 shares of the Registrant's Common Stock outstanding. Documents Incorporated by Reference: Portions of the Company's Proxy Statement for its 2003 Annual Meeting into Part III of Form 10-KSB. Transitional Small Business Disclosure Format: Yes No X Novitron International, Inc. ANNUAL REPORT ON FORM 10-KSB For the Year Ended March 31, 2003 Table of Contents Page PART I Item 1 Description of Business 1 Item 2 Description of Properties 10 Item 3 Legal Proceedings 10 Item 4 Submission of Matters to a Vote of Security Holders 10 PART II Item 5 Market for Common Equity and Related Stockholder Matters 11 Item 6 Management's Discussion and Analysis or Plan of Operation 12 Item 7 Financial Statements 19 Item 8 Changes in and Disagreements with Accountants on Accounting and Financial Statement Disclosure 20 PART III Item 9 Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 20 Item 10 Executive Compensation 20 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholders' Matters 20 Item 12 Certain Relationships and Related Transactions 20 Item 13 Exhibits and Reports on Form 8-K 21 Item 14 Controls and Procedures 21 Signatures 22 Certification 23 PART I This annual report on Form 10-KSB contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. In particular, forward-looking statements regarding the Company's expected performance and financial results in future periods  which forward-looking statements include words such as "expect(s)", "feel(s)", "believe(s)", "will", "would", "may", "anticipate(s)", and similar expressions  are based upon management's current expectations and beliefs and are subject to a number of known and unknown risks and uncertainties that could cause actual results to differ materially from those described in the preceding forward-looking statements. You are cautioned not to place undue reliance on these forward-looking statements which speak only as of the date of the filing of this 10-KSB. The following factors known to management, among others, could cause actual results to differ materially from those described in such forward-looking statements: the Company's ability to continue to attract new customers and obtain new and expanded business opportunities from existing customers; management of the Company's growth; successful integration of the recently acquired companies with the Company's operations; continued growth in demand in the United States and abroad for products and consulting services such as those offered by the Company; and the effect of intensifying competition among a rising number of companies offering products and services similar to those offered by the Company. In addition, the Company encourages you to review the Company's latest reports filed with the SEC, including the Companys Current Report on Form 8-K filed with the SEC on May 12, 2003, which describe a number of additional risks and uncertainties that could cause actual results to differ materially from those expected in the forward-looking statements made in this Form 10-KSB. Item 1. Description of Business Novitron International, Inc. ("Novitron" or the "Company") is a multinational corporation focusing on scientific instrumentation used in medical, veterinary, and analytical laboratories and in industrial process monitoring. The Company has two Dutch subsidiaries, Vital Scientific NV ("Vital Scientific") and NovaChem BV ("NovaChem"). Vital Scientific designs and manufactures scientific and clinical laboratory instrumentation marketed worldwide through distributors and strategic partnerships. NovaChem develops and markets process monitors with applications in petrochemical and pharmaceutical production and in environmental monitoring. The Company's Australian subsidiary, Vital Diagnostics Pty. Ltd. ("Vital Diagnostics") distributes diagnostic instruments and assays in the South Pacific. On April 29, 2003, the Company made three major acquisitions which are described in Recent Developments below. Company History Novitron was established in 1972 as Clinical Data, Inc. to offer ambulatory diagnostic physiological monitoring for clinical and research applications. In April 1994, to better reflect the Company's international scope and diversification, the Company's name was changed from Clinical Data, Inc. to Novitron International, Inc. In 1984, the Company acquired a thirty-three percent (33%) equity interest in Vital Scientific. From 1985 to 1991, the Company increased its equity position in this Dutch company to ninety-four percent (94%) and in October 1997, Vital Scientific became a wholly owned subsidiary. In June 1992, the Company invested in NovaChem, a Dutch company formed to develop and market spectrophotometric process monitoring technology. In March 1995, NovaChem became a wholly owned subsidiary of the Company. The Company established Vital Diagnostics in July 1992 as Clinical Data (Australia) Pty. Ltd. to distribute diagnostic products in Australia and the South Pacific. The Company sold 7.5% of this subsidiary to an officer of the Company. In December 2000, the name of the subsidiary was changed to Vital Diagnostics Pty. Ltd. RECENT DEVELOPMENTS On April29, 2003, the Company, Landmark Scientific, Inc., ("Landmark"), a corporation controlled by Randal J. Kirk, a member of the Board of Directors of the Company ("Mr. Kirk"), and Spectran Holdings, Inc., a wholly owned subsidiary of the Company ("Spectran"), executed an Amended and Restated Agreement and Plan of Merger (the "Landmark Merger Agreement"), pursuant to which the Company acquired Landmark by means of a merger (the "Landmark Merger") of Landmark with and into Spectran. The Landmark Merger was consummated on April29, 2003. The Landmark Merger Agreement, which amended and restated the original Agreement and Plan of Merger, dated as of August21, 2002, in its entirety, was previously filed by Novitron with the Securities and Exchange Commission on May 12, 2003, and such Landmark Merger Agreement is filed herewith as Exhibit 2.1 and is incorporated herein by reference. Also on April 29, 2003, the Company, Group Practice Services Incorporated, a corporation also controlled by Randal J.Kirk, ("GPSI"), and Clinical Data Inc., a wholly owned subsidiary of the Company ("Clinical Data"), executed an Agreement and Plan of Merger (the "GPSI Merger Agreement") pursuant to which the Company acquired GPSI (the "GPSI Merger"). The GPSI Merger was consummated on April29, 2003. The GPSI Merger Agreement was previously filed by Novitron with the Securities and Exchange Commission on May 12, 2003, and such agreement is filed herewith as Exhibit2.2 and is incorporated herein by reference. Immediately prior to the Landmark Merger and the GPSI Merger, Mr. Kirk and his Affiliates owned approximately 82.8% of the issued and outstanding shares of common stock of GPSI, on an as-converted basis. In addition, Mr. Kirk was the Chairman of the Board of each of Landmark and GPSI. Following the Landmark Merger and the GPSI Merger, Mr. Kirk continues to serve on the Board of Directors of each of the surviving corporations. GPSI provides of POL management and consulting services in the U.S.
